                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


MCKESSON MEDICAL-SURGICAL, INC.,                      )
                                                      )
       Plaintiff,                                     )
                                                      )
v.                                                    )      Case No. 3:19-cv-0868
                                                      )
                                                      )
WELLBOX, INC.,                                        )
                                                      )
       Defendant.                                     )
                                                      )

                                            ANSWER

       COMES NOW Defendant Wellbox, Inc., by and through counsel, and files this Answer

to the Complaint filed by Plaintiff McKesson Medical-Surgical, Inc. (“Plaintiff”) as follows:

       1.      Admitted.

       2.      Admit that Wellbox is a Delaware Corporation with its principal place of business

               in Jacksonville, Florida. Wellbox denies that it regularly does business in

               Virginia.

       3.      Paragraph 3 is not a factual allegation. Paragraph 3 is a legal conclusion and, as

               such, no response is required. To the extent paragraph 3 is a factual allegation,

               Wellbox does not deny that the parties are citizen of different states.

       4.      Paragraph 4 is not a factual allegation. Paragraph 4 is a legal conclusion and, as

               such, no response is required. To the extent paragraph 4 is a factual allegation,

               Wellbox denies that it has established contacts in Virginia by breaching any

               contract.




                                                 1
5.    The parties’ contract is a document whose content speaks for itself. As such,

      Wellbox relies on the contents of the parties’ written agreement. Wellbox admits

      that the parties’ contract has a Virginia choice of law clause.

6.    Denied.

7.    Paragraph 7 is not a factual allegation. Paragraph 7 is a legal conclusion

      concerning Virginia’s long arm statute and, as such, no response is required. To

      the extent paragraph 7 is a factual allegation, Wellbox denies the inferences that,

      for example, it breached the parties’ contract or that the parties’ contract was

      negotiated or performed in Virginia.

8.    Paragraph 8 is not a factual allegation. Paragraph 8 is a legal conclusion and, as

      such, no response is required. To the extent paragraph 8 is a factual allegation,

      Wellbox states that it is not contesting venue in this matter.

9.    Paragraph 9 is not a factual allegation. Paragraph 9 is a legal conclusion and, as

      such, no response is required. To the extent paragraph 9 is a factual allegation,

      Wellbox states that it is not contesting venue in this matter.

10.   Admitted.

11.   Admitted.

12.   Admitted.

13.   Admitted.

14.   Wellbox admits that it provides its services throughout the United States.

      Wellbox has approximately two clients in Virginia.

15.   Admitted.




                                        2
16.   Wellbox admits that the parties entered into an agreement on or about December

      30, 2016. Wellbox denies that the agreement was negotiated with Plaintiff’s

      Virginia team. Wellbox admits that Plaintiff’s associates were trained to provide

      sales activities for Wellbox nationally.

17.   Denied.

18.   Deny that Plaintiff performed a substantial portion of its obligations under the

      parties’ agreement. Wellbox does not have in its possession information about

      what physical location Plaintiff’s IT personal updated its webpage with regard to

      Wellbox.

19.   Admitted in part and Denied in part. Wellbox admits that a very small number of

      interested customers resided in Virginia. Wellbox denies the inference that

      “numerous” customers actually retained by Wellbox reside in Virginia.

20.   Denied. The parties’ contract is a document whose content speaks for itself. The

      parties contract states that the first payment is due on April 1, 2017, not March 31,

      2017. Denied as to the remaining allegations.

21.   Deny that Plaintiff performed pursuant to the parties’ agreement. Wellbox admits

      that some its payments in 2017 were not timely. Wellbox admits that it paid the

      commissions due and owing to Plaintiff.

22.   Wellbox admits that it paid the quarterly marketing fees through December 31,

      2017. Deny the inference that Wellbox did not express serious and substantial

      concerns about Plaintiff’s lack of performance under the parties’ contract.




                                        3
23.   Wellbox admits that Plaintiff continued to do some work on the parties’ contract,

      at times, in 2018. Wellbox denies any inference that additional payments are due

      and owing as a result of Plaintiff’s breach of the parties’ agreement.

24.   Wellbox can neither admit nor deny Plaintiff’s “concern” regarding the state of

      the parties’ contract. Thus, Wellbox denies this allegation. Wellbox admits that it

      has not paid fees for 2018. Wellbox denies any inference that those amounts are

      due and owing to Plaintiff.

25.   Denied.

26.   Wellbox admits that a letter was sent on or around July 10, 2019 from Plaintiff.

      Wellbox denies the contents of that letter are accurate. Moreover, Plaintiff

      abandoned and ceased performance under the contract months earlier.

                                  COUNT I
                             (Breach of Contract)

27.   Wellbox adopts and incorporates by reference its responses in paragraphs 1

      through 26.

28.   Admitted.

29.   Denied that Plaintiff performed pursuant to the parties’ contract.

30.   Admit that fees have not been paid for 2018. Wellbox denies that the fees are due

      and owing under the parties’ contract.

31.   Denied.

32.   Wellbox admits that Plaintiff has made demands for payment. Wellbox further

      admits that it has not paid the amounts demanded by Plaintiff. Wellbox denies

      any inference that the amounts claimed are due and owing.

33.   Denied.

                                        4
34.     Denied.

35.     Wellbox states that the parties’ agreement is a document whose content speaks for

        itself. Wellbox denies that it owes Plaintiff any amount, including amounts for

        attorneys’ fees.

WHEREFORE, Wellbox has responded to Plaintiff’s complaint. Wellbox denies that

Plaintiff is entitled to the relief it seeks or any relief.



                                 AFFIRMATIVE DEFENSES

1.      Plaintiff’s claims are barred in whole, or in part, by Plaintiff’s first material

        breaches of the contract.

2.      Plaintiff’s damages claims are barred, in whole or in part, as unconscionable.



WELLBOX DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE



December 17, 2019                                             By and through Counsel:



                                                                      s/ Robert T. Hicks
                                                              Robert T. Hicks (VSB# 45462)
                                                              Samuel J. Banks (VSB# 88990)
                                                              Bean, Kinney & Korman, P.C.
                                                              2311 Wilson Boulevard
                                                              5th Floor
                                                              Arlington, Virginia 22201
                                                              (703) 525-4000 (Telephone)
                                                              (703) 525-2207 (Facsimile)


                                                              Counsel for Defendant
                                                                            Wellbox, Inc.



                                             5
                              CERTIFICATE OF SERVICE



      I hereby certify that this Answer was filed via the Court’s ECF systems on December 17,

2019 on:



      Christopher C. Spencer (VSB No. 21878)
      Mark C. Scuford (VSB No. 31075)
      SPENCER SHUFORD LLP
      6800 Paragon Place, Suite 420
      Richmond, Virginia 23230
      Telephone (804) 285-5200
      Facsimile (804) 285-5210
      cspencer@spencershuford.com
      mshuford@spencershuford.com


      Jeffrey K. Garfinkle (Admitted Pro Hac Vice)
      Joanne N. Davies (Admitted Pro Hac Vice)
      Buchalter, A Professional Corporation
      18400 Von Karman Avenue, Suite 800
      Irvine, CA 92612-0514
      (949) 760-1121 (Telephone)
      (949) 720-0182 (Facsimile)
      jgarfinkle@buchalter.com
      jdavis@buchalter.com



      Counsel for Plaintiff




                                                         s/ Robert T. Hicks




                                             6
